Case 2:19-cv-12267-PDB-EAS ECF No. 1 filed 08/01/19              PageID.1     Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 TRUSTEES OF THE PAINTERS
 UNION DEPOSIT FUND, a Voluntary
 unincorporated trust,                                      CASE NO.
                                                            HON.
               Plaintiff,

 vs.

 DEEPALI CO., LLC,

                Defendant.
 _______________________________________________________________________/
 FINKEL WHITEFIELD SELIK
 MARK MERLANTI (P35804)
 Attorneys for Plaintiff
 32300 Northwestern Highway, Suite 200
 Farmington Hills, MI 48334-1567
 248/855-6500
 _______________________________________________________________________/

                                      COMPLAINT

        Plaintiff, by and through its attorneys, FINKEL WHITEFIELD SELIK, complains

 against Defendant as follows:

        1)     Plaintiff is a voluntary, unincorporated trust, having its principal place of

 business in Southfield, Oakland County, Michigan.

        2)     Defendant, Deepali Co., LLC, is a Michigan limited liability company with its

 principal place of business at 19125 Beech Daly Rd., Bedford, MI 48240 and is an employer in

 an industry affecting commerce within the meaning of Section 301 of the Labor Management

 Relations Act of 1947, as amended, 29 U.S.C. 185 (hereinafter "the Act").

        3)     Jurisdiction of this Court is predicated on Section 301 of the Act, this being a

 suit for violation of a contract between an employer and labor organization representing

                                             1
Case 2:19-cv-12267-PDB-EAS ECF No. 1 filed 08/01/19               PageID.2     Page 2 of 6




 employees in an industry affecting interstate commerce. Jurisdiction of this Court is further

 predicated on Sections 502(a)(3) and 515 of the Employee Retirement Income Security Act of

 1974, as amended, 29 U.S.C. 1132, 1145 (hereinafter "ERISA"), this being a civil suit on

 behalf of named fiduciaries to enforce Defendants' obligations under the terms and conditions

 of a certain collective bargaining agreement and pension and employee benefit plan

 documents, and to enjoin certain acts and practices of Defendant which violate the terms and

 conditions thereof.

        4)      On or about July 18, 2016, Defendant entered into a collective bargaining

 agreement with Painters District Council No. 22 of the International Brotherhood of Painters

 and Allied Trades (AFL-CIO), hereinafter "the Painters Union". A copy of the collective

 bargaining agreement is attached as Exhibit A.

        5)      Under the collective bargaining agreement, Defendant became obligated to

 make periodic payments to Plaintiff for various employee benefit funds established under the

 collective bargaining agreement. These payments represented a portion of wages earned by the

 employees of Defendant who are members of the Painters Union, and who work within the

 jurisdiction of the Painters Union.

        6)      Pursuant to the above-referenced collective bargaining agreement, Plaintiff is a

 collection fund created to coordinate the activities of the various employee benefit funds on

 behalf of the Painters Union, including, but not limited to the collection of contributions

 thereto and the prosecution of delinquencies. Plaintiff is a third-party beneficiary of the

 collective bargaining agreement.

        7)      The collective bargaining agreement and employee benefit fund trust

 agreements, adopted by reference therein, require the Defendant to submit monthly reports

                                             2
Case 2:19-cv-12267-PDB-EAS ECF No. 1 filed 08/01/19                 PageID.3     Page 3 of 6




 which indicate the amount of contributions that said Defendant is obligated to pay, and further

 require that all payments to the various fringe benefit funds be made on a timely basis. Said

 agreement further provides for the assessment of liquidated damages in the event payment is

 not made on a timely basis.

        8)      Pursuant to Article XX, Section 2 of the collective bargaining agreement,

 Defendant is required to submit its payroll records to Plaintiff for audit to ascertain whether

 Defendant has complied with its obligation under the collective bargaining agreement to pay

 fringe benefit contributions.

        9)      Pursuant to Article XX, Section 2 of the collective bargaining agreement,

 Defendant is also required to submit any and all of its books, records, accounts, ledgers and

 records of original entry to Plaintiff for audit if ordered to do so by Plaintiff’s Board of

 Trustees or its representatives.

        10)     Plaintiff has notified Defendant of its request to audit the books and records of

 Defendant, including requests made on July 27, 2017, October 31, 2017 and January 10, 2018

 and July 12, 2019, pursuant to Article XX, Section 2. The period to be covered by the audit is

 July 1, 2016 to the date of completion.

        11)     Although Plaintiff has repeatedly requested access to Defendant’s books and

 records for the purpose of conducting a payroll audit, Defendant has failed to comply with

 Plaintiff’s requests and has otherwise refused to permit Plaintiff to conduct the requested audit

 as Plaintiff is authorized to do under the collective bargaining agreement.

        12)     In the absence of the requested audit, Plaintiff is unable to determine whether

 Defendant is indebted to Plaintiff for fringe benefit contributions and liquidated damages

 regarding the period to be covered by the requested audit. The total amount of fringe benefit

                                              3
Case 2:19-cv-12267-PDB-EAS ECF No. 1 filed 08/01/19                  PageID.4     Page 4 of 6




 contributions which may be owed to Plaintiff for this period cannot be determined because

 Defendant have refused to submit the company books and records for review by a

 representative of Plaintiff.

         13)     The Defendant has failed to comply with the applicable provisions of the

 collective bargaining agreement, relating to the submission of its books and records for audit

 and potentially, the payment of fringe benefit contributions.

         14)     Defendant’s persistent flaunting of its contractual and statutory obligations to

 submit to the requested audit in a timely manner constitutes willful dereliction of Defendant’s

 obligations. Such dereliction has caused and will continue to cause irreparable injury to the

 participants and beneficiaries of the Funds, through jeopardizing their rights to benefits

 necessary to their health and well-being to which those beneficiaries are entitled.

         15)     The actions of Defendant described above, if applicable, threaten and continue

 to threaten the financial integrity of the Funds and impair their capacity to formulate funding

 standards, as well as cause the Funds to lose the monetary benefit of investment income which

 could be realized if Defendant’s fringe benefit contributions were remitted in a timely fashion.

         16)     The actions of Defendant described above, if applicable, constitute actual

 threats of irreparable injury to the Funds and their participants and beneficiaries for which

 there is no adequate remedy at law, and public policy supports enjoining Defendant’s activities.

         17)     The Funds have diligently requested Defendant to comply with its obligations,

 including the submission of its records for audit, so as not to impair the rights of the Funds

 and their participants and beneficiaries, but Defendant continues to violate its contractual and

 statutory obligations to the detriment of the Funds and their participants and beneficiaries.



                                               4
Case 2:19-cv-12267-PDB-EAS ECF No. 1 filed 08/01/19                PageID.5      Page 5 of 6




        18)       Under Section 502 of ERISA, 29 U.S.C. “1132, when the trustees of

 multiemployer fringe benefit funds obtain a judgment in favor of the funds in litigation to

 collect unpaid contributions, the Court shall award the greater of interest or liquidated

 damages provided for by the funds, in an amount not be exceed twenty percent of the unpaid

 contributions.

        19)       Under Section 502 of ERISA, 29 U.S.C. “1132, when the trustees of

 multiemployer fringe benefit funds obtain a judgment in favor of the funds in litigation to

 collect unpaid contributions, “the court shall award . . . reasonable attorney fees and costs of

 the action, to be paid by the defendant”, as well as interest on the unpaid contributions

 pursuant to statute.

        20)       Defendant may have engaged in a pattern of fraud to avoid paying required

 fringe benefit contributions to the Funds, and engaged in misconduct which includes

 converting money paid to Defendant for the purpose of paying fringe benefit contributions to

 the Funds, retaining money required to be held in trust under the Michigan Builders Trust

 Fund Act, M.C.L.A. “570.151-53 for the benefit of Defendant’s employees, withholding

 money from employee wages for transfer to the Funds but failing to do so, failing to submit

 monthly reports containing information about work performed by Defendant’s employees and

 intentionally engaging in a scheme to deprive the Funds of money owing to them.

        WHEREFORE, Plaintiff prays:

        A.        That this Court order Defendant to produce its books and records forthwith for

 a payroll audit;

        B.        That this Court enter judgment against Defendant and in favor of Plaintiff in

 the amounts that are determined to be the correct amounts owing by Defendant, plus interest

                                               5
Case 2:19-cv-12267-PDB-EAS ECF No. 1 filed 08/01/19                PageID.6      Page 6 of 6




 for any delinquent monthly contribution(s), any applicable liquidated damages, as well as the

 costs and attorney fees incurred by Plaintiff in the preparation, institution and prosecution of

 this proceeding;

        C.      That this Court decree specific performance of the trust provision and

 collective bargaining agreement obligations of Defendant;

        D.      That this Court grant such other and further relief as may be deemed

 appropriate.

                                                      Respectfully Submitted,
                                                      FINKEL WHITEFIELD SELIK


                                                     /s/ Mark Merlanti_______________
 Dated: August 1, 2019                                MARK MERLANTI (P35804)
                                                      Attorneys for Plaintiff
                                                      32300 Northwestern, Suite 200
                                                      Farmington Hills, MI 48334-1567
                                                     (248) 855-6500




                                              6
